This was an application by a creditor of the alleged lunatic for a commission to inquire as to his lunacy. The petition stated that the alleged lunatic had left his late place of residence, where he owned considerable personal property, and had gone to some place unknown to his relatives or the petitioner; avowing his intention of not making his place of residence known, and stating that no one could find him, but mentioning a place in this state where he would get letters directed to him. it appeared to the court that the affidavits annexed to the petition established a clear case of lunacy ; and the only question was whether a commission ought to be issued without some evidence of the fact that the lunatic was within the jurisdiction of the court of chancery. The chancellor decided that the fact that the lunatic was in a state of mental aberration when he left his late place of residence, rendered it wholly improbable that he could have established a legal domicil out of this state since that time ; and that for the purposes of this application he must be considered as still a citizen of this state and a resident of the town where he was domiciled at the time he was deprived of his reason.
Order for a commission, to be executed at the lunatic’s late *2place of residence. Notice to be sent to the lunatic through the post office, and served upon one of his brothers.